Citation Nr: 1028542	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-32 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Zachary F. Lamb, Esq.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel







INTRODUCTION

The Appellant served on active duty from March 1978 to March 
1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Appellant failed to report for a hearing before the 
undersigned in June 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Appellant alleges that during his period of active service 
with the U.S. Marine Corps, he sustained an ankle sprain.  
However, he notes that his service treatment records from this 
period do not reflect this incident as such documentation is 
allegedly lost.  He further contends that while serving on active 
duty for training with the U.S. Army Reserve from Wednesday, June 
10 through Friday, June 26, 1998 he "reinjured" an ankle.  A DA 
Form 2173 (Accident Report) indicates that on Monday, June 15, 
1998 the Appellant sustained an ankle while pulling a cable.  

The Appellant through counsel has alleged that the 1998 incident 
"aggravated" a pre-existing disability which was incurred 
during the period of active service from March 1978 to March 
1981.  However, other than the Appellant's account of the March 
1978 to March 1981 injury, there is no evidence in support of his 
report.  

The Board notes that microfiched copies of the service treatment 
records from the Appellant's first period of active service from 
March 1978 to March 1981 are contained in the claims folder.  
These do not reflect the injury alleged by the Appellant.  



Instead, they indicate that at the time he was discharged from 
active service in March 1981, the Appellant specifically denied 
then having, or "ever having had" foot trouble.  

Thus, the record presently suggests that the Appellant may not be 
a "Veteran" for the purposes of this analysis, in his attempt 
to secure service connection for a disability he claims to have 
been associated with a period of active duty for training. 
Paulson v. Brown, 7 Vet. App. 466, 469 (1995).  Applicable law 
mandates that:

For disability resulting from personal 
injury suffered or disease contracted in 
line of duty, or for aggravation of a 
preexisting injury suffered or disease 
contracted in line of duty, in the active 
military, naval, or air service, during 
other than a period of war, the United 
States will pay to any veteran thus 
disabled and who was discharged or released 
under conditions other than dishonorable 
from the period of service in which said 
injury or disease [was] incurred, or 
preexisting injury or disease was 
aggravated, compensation as provided in 
this subchapter, but no compensation shall 
be paid if the disability is a result of 
the veteran's own willful misconduct or 
abuse of alcohol or drugs.

38 U.S.C.A. § 1131 (Emphasis added).

The term "veteran" means a person who served in the active 
military . . . service, and who was discharged or released 
therefrom under conditions other than dishonorable. 38 U.S.C. § 
101(2); see also 38 C.F.R. § 3.1(d). In turn, by "active military 
. . ." includes active duty, any period of active duty for 
training during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in line of duty. 38 U.S.C.A, § 101(24); see also 38 
C.F.R. § 3.6(a).

The foregoing is significant because the Appellant is not a 
veteran and is not entitled to the presumption of soundness upon 
entering a period of active duty for training. Paulson, 7 Vet. 
App. at 468-69, (For the proposition as cited); see 38 U.S.C.A. § 
1132 (Every veteran shall be presumed in sound condition except 
for defects noted when examined and accepted for service). 

As he may not have been presumed to have been in sound physical 
condition at the time he entered active duty for training, VA 
must determine whether there is competent evidence indicating 
that the Appellant's disability preexisted his period of active 
duty for training, and if so, whether the disability was 
aggravated thereby.

However, the law requires that prior to adjudication of a claim, 
VA obtain the claimant's service medical records and, if the 
claimant has furnished VA information sufficient to locate such 
records, other relevant records pertaining to the claimant's 
active military, naval, or air service that are held or 
maintained by a governmental entity.  38 U.S.C.A. § 5103(c)(1).  
The Appellant's service personnel and service treatment records 
from his period of U.S. Army Reserve Service are not of record 
and will therefore be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ascertain if the 
Appellant has received any VA, non-VA, or 
other medical treatment that is not 
evidenced by the current record, to 
specifically include, but not limited to, 
treatment prior to 1998 from the Richmond, 
Virginia VAMC.  The Appellant should be 
provided with the necessary authorizations 
for the release of any private treatment 
records not currently on file.  The RO/AMC 
must then attempt to obtain these records.  
If the records are obtained, they must be 
associated with the claims folder; if the 
records are not obtained, the RO must 
notify the Appellant that the attempts were 
not successful.

2.  The RO/AMC will obtain the Appellant's 
complete service personnel and medical 
treatment records generated by and during 
the course of his service with the U.S. 
Army Reserve, up to the time of his 
February 2006 discharge.

3.  Upon the passage of a reasonable amount 
of time or upon the Appellant's response, 
the RO/AMC will determine whether the 
Appellant will be afforded an examination, 
in accordance with existing law, to 
ascertain whether any current bilateral 
ankle disability is related to his service.  
Any examinations accorded the Appellant 
will be accompanied by a review of the 
Appellant's claims folder. 

4.  After the above has been completed, the 
RO/AMC must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If any report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the providing physician 
for corrective action.  See 38 C.F.R. § 4.2 
(2009) (If the findings on an examination 
report are incomplete, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).



5.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Appellant's claim of 
entitlement to service connection for a 
bilateral ankle disability, in accordance 
with above.  If the benefits sought on 
appeal remain denied, the Appellant and his 
representative must be provided a 
supplemental statement of the case.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  This 
includes, but is not limited to  evidence as to his assertion of 
having sustained an ankle injury at some point during his active 
duty military tour from March 1978 to March 1981; injury and/or 
"reinjuries" of his ankle(s) during periods of active duty for 
training, and any and all evidence, statements, medical opinions, 
lay observations and/or argument as to the claim at issue,    
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Appellant are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


